Citation Nr: 1126258	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for service-connected left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from July 1973 to July 1976.

This matter has arisen from a May 2010 action of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, on behalf of the RO in Montgomery, Alabama.  

The appellant requested a Travel Board hearing before a Veterans Law Judge.  The appellant was scheduled for a Travel Board hearing in November 2010 and notified of the hearing.  However, the appellant did not appear for the hearing.  Thus, the appellant's hearing request is deemed to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is service-connected for a left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis and sinus headaches, rated as noncompensable from June 5, 2001.  In July 2009, the Board of Veterans' Appeals (Board) granted the appellant's claim for entitlement to service connection for asthma, secondary to his service-connected left deviated septum.  A January 2010 rating decision granted the appellant an initial evaluation of 30 percent for asthma associated with left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis and sinus headaches.  The appellant did not appeal this decision, and thus it became final.  

A March 2010 VA examination request indicates that the appellant claimed an increase in his service-connected left deviated septum with recurrent sinusitis, rhinitis and sinus headaches.  The appellant was evaluated at a VA examination in March 2010, which addressed the relevant diagnostic criteria for the service-connected left deviated septum.  In May 2010 the RO issued a supplemental statement of the case denying the appellant's claim for entitlement to a compensable evaluation for service-connected left deviated septum status post surgery with recurrent sinusitis, rhinitis and sinus headaches.  The case was certified to the Board in June 2010.

VA regulations provide that in no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case.  38 C.F.R. § 19.31.  In this case, no previous rating decision or statement of the case was issued on the appellant's claim for entitlement to a compensable evaluation for a left deviated septum with recurrent sinusitis, rhinitis and sinus headaches.  Thus, the RO incorrectly issued a supplemental statement of the case.  As the claim has not been adjudicated by the RO, the Board does not have jurisdiction to consider the claim and it must be remanded for adjudication.  Additionally, the appellant was not provided with appropriate notice under the Veterans Claims Assistance Act (VCAA).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the issue of entitlement to a compensable evaluation for left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis and sinus headaches, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Adjudicate the issue of entitlement to a compensable evaluation for left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis and sinus headaches, and issue a rating decision.  If the claim is not granted in full, notify the appellant of his rights to appeal the decision.  The case should be returned to the Board only if the appellant files a timely notice of disagreement, a statement of the case is issued, and the appellant files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


